         Case: 3:19-cv-00728-jdp Document #: 28 Filed: 11/17/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL GILBREATH,

                                Petitioner,
                                                                               ORDER
         v.
                                                                            19-cv-728-jdp
 DAN WINKLESKI,

                                Respondent.


       On August 4, 2020, I granted petitioner Michael Gilbreath’s petition for a writ of habeas

corpus and ordered that the state had 120 days to either release Gilbreath or initiate

proceedings to retry him. The state has appealed and has filed a motion under Rule 8(a)(1)(A)

of the Federal Rules of Appellate Procedure to stay the judgment pending resolution of the

appeal. Dkt. 24. The state argues that it has a strong likelihood of success on its appeal and

that initiating a criminal trial in state court would be a waste of resources. Gilbreath opposes

the motion, arguing that he should be released immediately because he does not present a risk

to the public, he is not a flight risk, and the state is likely to lose its appeal.

       When a petitioner has been granted habeas relief, there is a presumption that he should

be released pending appeal. O’Brien v. O’Laughlin, 557 U.S. 1301, 1302 (2009). But the state

can overcome the presumption by showing that: (1) the state has a strong likelihood of success

on the merits of the appeal; (2) the state will be irreparably injured absent a stay; (3) a stay

will not substantially injure other interested parties; and (4) the public interest favors a stay.

Hilton v. Braunskill, 481 U.S. 770, 776 (1987). Other factors that may be relevant include the

possibility of flight, the risk of danger to the public, the state’s interest in continuing custody

and rehabilitation, and the time left to be served on the sentence. Id. at 777.
        Case: 3:19-cv-00728-jdp Document #: 28 Filed: 11/17/20 Page 2 of 3




       These factors favor staying the judgment in this case. Two Wisconsin courts agreed with

the state’s arguments regarding the merits of this case, so the state has at least some likelihood

of success on its appeal. Requiring the state to initiate a new criminal trial while the appeal is

still pending potentially would be a waste of state and judicial resources. A stay will not injure

other interested parties. And, although I concluded that Gilbreath’s trial was unfair, I did not

conclude that Gilbreath was innocent of the serious crimes of which he is accused. The state

and public have an interest in the continuing custody of Gilbreath until his criminal case can

be brought before a state court judge to be rescheduled.

       Finally, although Gilbreath does not appear to be a flight risk and has only three-and-

half years of confinement remaining on his sentence, these factors are less persuasive in this

case because the state has indicated that it intends to retry Gilbreath if the Seventh Circuit

affirms this court’s decision. In other words, if I deny the motion to stay, the state would not

likely release Gilbreath immediately, but instead would initiate his retrial in state court. The

state court would then decide whether Gilbreath should be released pending a new trial.

       For all of these reasons, I will grant the state’s motion. The judgment will be stayed

pending the outcome of the state’s appeal.




                                                2
       Case: 3:19-cv-00728-jdp Document #: 28 Filed: 11/17/20 Page 3 of 3




                                       ORDER

      IT IS ORDERED that the State of Wisconsin’s motion to stay judgment pending the

outcome of its appeal, Dkt. 24, is GRANTED.

      Entered November 17, 2020.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        JAMES D. PETERSON
                                        District Judge




                                          3
